Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Amendment or Communication on 04/22/2020 with claim 1-7 are pending in the Application   
 
Reason for allowance
 
 
2.	Claims 1-7 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed SEMICONDUCTOR PACKAGE having the limitations:
--“an interposer on the bottom package, the interposer having a first region and a second region laterally spaced apart from each other;
a first top package on the first region of the interposer; a first heat spreader covering a top surface the first top package and surrounding lateral surfaces of the first top package;
a second top package on the second region of the interposer; and a second heat spreader covering the second top package and surrounding lateral surfaces of the second top package. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(e) in Application 16/056709 which papers have been placed of record in the file.




                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Refai-Ahmed et al. (US 20170092619) discloses A STACKED SILICON PACKAGE ASSEMBLY HAVING AN ENHANCED LID

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                       /THINH T NGUYEN/                       Primary Examiner, Art Unit 2897